Citation Nr: 0833513	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel 





INTRODUCTION

The veteran had active service from August 1953 to February 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim for service 
connection.

The veteran was previously denied entitlement to service 
connection for diabetes in a March 1983 rating decision, 
which became final.  A new claim was made for entitlement to 
service connection for diabetes mellitus due to Agent Orange 
in January 2006.

In 2000, Type 2 diabetes mellitus was added to the list of 
presumptive diseases associated with herbicide exposure.  
38 C.F.R. § 3.309(e) (2007).  When there has been an 
intervening liberalization of law that creates a new basis of 
entitlement to a benefit, an otherwise previously and finally 
denied claim may be readjudicated de novo on the same factual 
basis as the previously denied claim.  Spencer v. Brown, 4 
Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
Therefore, this claim will be reviewed on a de novo basis.


FINDING OF FACT

The evidence does not show a current diagnosis of diabetes 
mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the regional 
office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in March 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in June 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and service medical records.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Diabetes 
Mellitus, Due to Exposure to Agent Orange

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
diabetes mellitus, due to exposure to Agent Orange.  The 
veteran asserts he contracted diabetes mellitus from exposure 
to Agent Orange while serving in Vietnam.  

The service treatment records have been reviewed.  The 
veteran's August 1954 enlistment examination revealed a 
negative sugar urinalysis.  In September 1972, a notation in 
the medical records state that a diabetes test was negative.  
The veteran asserts he was diabetic during service in 1974.  
However, the only mention of diabetes in the record during 
this time occurred in October 1974.  During this examination 
in 1974, the veteran stated his father had diabetes.  A 
Glucose Tolerance Test (GTT) was conducted with results of 
"essentially normal," with mildly reactive hypoglycemia.  
The diagnosis of normal GTT was given.  The veteran's 
discharge examination in October 1974 was silent as to any 
diagnosis or treatment of diabetes mellitus.  The veteran is, 
therefore, not entitled to service connection based solely on 
38 C.F.R. § 3.303.

It is also possible to be awarded service connection if the 
current disability is presumed to have been incurred in 
service.  When a veteran served 90 days or more during a 
period of war and diabetes mellitus or an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The earliest evidence of treatment for diabetes is December 
1982, more than 5 years after service, and a diagnosis of 
"mild diabetes" was given.  Therefore, diabetes mellitus is 
not presumed to have incurred during service because it did 
not manifest to a degree of 10 percent within one year from 
the date of termination of service.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2007).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).  

The veteran was awarded a Vietnam Service Medal and a 
Republic of Vietnam Campaign Medal.  However, the objective 
medical evidence does not reveal a current diagnosis of 
diabetes mellitus.  In December 1983, the veteran was 
diagnosed with mild diabetes.  However, numerous examinations 
subsequent to that diagnosis reveal no symptoms or treatment 
for diabetes.  In October 1991, during an examination, 
diabetes was not mentioned in the veteran's medical history, 
nor were any medications for treatment of diabetes noted.  
During an Agent Orange examination in March 1992, there was 
also no mention of diabetes and a urine glucose test was 
negative.  Additionally, VA outpatient records for March 2006 
to April 2006 are silent for any treatment, symptoms, or 
diagnosis of diabetes mellitus.  Furthermore, during a VA 
outpatient examination in March 2006, the veteran denied 
being a diabetic.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of diabetes mellitus.  Additionally, the 
service medical records as well as the post-service medical 
records are silent as to any additional symptoms or treatment 
of this disorder.  In the absence of a diagnosis of diabetes 
mellitus, the claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from diabetes mellitus and that this condition is 
related to service and exposure to Agent Orange.  However, 
the veteran's opinion alone cannot substitute for a diagnosis 
by a medical professional.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claims for diabetes mellitus.  However, the 
Board finds that the evidence, which reveals that the veteran 
does not have a current diagnosis of diabetes mellitus, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  As service medical records and post-
service medical records provide no basis to grant this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant has a current 
diagnosis of diabetes mellitus.

Thus, as there is no current diagnosis of diabetes mellitus, 
the Board finds that the veteran's claim for service 
connection for this disability must be denied.


ORDER

Entitlement to service connection for diabetes mellitus due 
to exposure to Agent Orange is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


